On Application for Rehearing.
PER CURIAM.
We think it plainly enough appears from the opinion that the proceeds of the Cummer note collected by appellant after this suit was filed stand as to plaintiff’s claim in the same case as the note itself stood before collection, and that nothing in the paragraph complained of by appellee undertakes to at all determine the rights of plaintiff as to collateral other than the Cummer notes and their proceeds, either upon the theory of marshaling or in the event plaintiff should prove that the $100,000 note had been paid.
In deference to appellee’s apprehension, however, we in overruling its motion for rehearing, directly say so.
The motion for rehearing is denied.